                     Case 19-50740-BLS              Doc 20    Filed 07/01/20        Page 1 of 4




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE


    In re:                                                            Chapter 11

    WOODBRIDGE GROUP OF COMPANIES, LLC,                               Case No. 17-12560 (BLS)
    et al.,1
                                                                      (Jointly Administered)
                               Remaining Debtors.


    MICHAEL GOLDBERG, as Liquidating Trustee
    of the Woodbridge Liquidation Trust, successor in
    interest to the estates of WOODBRIDGE GROUP
    OF COMPANIES, LLC, et al.,                                        Adversary Proceeding
                                                                      Case No. 19-50740 (BLS)
                                       Plaintiff,

              v.

    Sumner Abramson, in his capacity as Trustee of the
    Sumner Abramson Revocable Living Trust and
    Sumner Abramson,

                                       Defendant(s).


                                             AFFIDAVIT OF SERVICE

STATE OF NEW YORK                     )
                                      ) ss
COUNTY OF NASSAU                      )

I, Alison Moodie, being duly sworn, depose and state:

1.           I am a Senior Case Manager with Epiq Class Action & Claims Solutions, Inc.,2 the claims

and noticing agent in the above-captioned proceeding. Our business address is 1985 Marcus

Avenue, Suite 200, Lake Success, New York 11042-1013.


1
         The Remaining Debtors and the last four digits of their respective federal tax identification number are as
follows: Woodbridge Group of Companies, LLC (3603) and Woodbridge Mortgage Investment Fund 1, LLC
(0172). The Remaining Debtors’ mailing address is 14140 Ventura Boulevard #302, Sherman Oaks,
California 91423.

2
             Epiq Class Action & Claims Solutions, Inc. acquired Garden City Group, LLC on June 15, 2018.
                 Case 19-50740-BLS             Doc 20        Filed 07/01/20      Page 2 of 4




2.       On June 19, 2020, at the direction of Pachulski Stang Ziehl & Jones LLP, Counsel to

Plaintiff Michael Goldberg, in his capacity as Liquidating Trustee of the Woodbridge Liquidation

Trust, I caused a true and correct copy of the Entry of Default [Docket No. 18] to be served by

first class mail on the party identified on Exhibit A annexed hereto (Defendant).3




                                                            /s/ Alison Moodie
                                                            Alison Moodie
     Sworn to before me this
     23rd day of June, 2020
     /s/ Cassandra Murray
     Notary Public, State of New York
     No. 01MU6220179
     Qualified in Queens County
     Commission Expires April 12, 2022




3
        The envelopes used for service on the parties in Exhibit A included a legend which stated: “Important
Legal Documents Enclosed: Please direct a copy of the contents of this envelope to the President, Managing or
General Agent.”
                                                        2
Case 19-50740-BLS   Doc 20   Filed 07/01/20   Page 3 of 4




              EXHIBIT A
Case 19-50740-BLS   Doc 20   Filed 07/01/20   Page 4 of 4
